DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 1, upon which claims 16-17 depend, is directed to “A game piece”. Claims 16-17 fail to further limit the subject matter of the “game piece”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estrada et al. (US Pub. No. 2016/0317910).
With respect to claims 1-2 and 16-17, Estrada et al. teaches a game piece assembly and game set comprising 28 game piece assemblies (paragraphs [0036]-[0037]), the game piece assembly comprising: a front surface formed in a first predetermined shape and including a predetermined number of pips (Fig. 15); a back surface formed in a second predetermined shape; a side surface extending between the front and back surfaces, wherein the front surface, the back surface and the side surface define a hollow space that is configured to hold a prize therein in a closed configuration (Fig.’s 15-17; paragraph [0034] – “most of the interior of the pieces is left hollow”); wherein the first and second predetermined shapes are the same (i.e. “two halves” of the domino in rectangular shape  - paragraph [0034]; Fig.’s 15-17).  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Here, the “hollow” interior space is considered capable of holding a small object prize. 

4.	Claims 1-8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaca (US Pat. No. 10,449,467). 
With respect to claims 1-8 and 15, Vaca teaches a game piece assembly comprising: a front surface formed in a first predetermined shape (top of cube – Fig. 6); a back surface formed in a second predetermined shape (bottom of cube); a side surface extending between the front and back surfaces, wherein the front surface, the back surface and the side surface define a hollow space that is configured to hold a prize 16 therein in a closed configuration 26a (Fig. 6); wherein the first and second predetermined shapes are the same (i.e. square), wherein: the front surface comprises a first front surface portion and a second front surface portion; the back surface comprises a first back surface portion and a second back surface portion; the side surface comprises a first side surface portion and a second side surface portion; the first front surface portion, the first back surface portion, and the first side surface portion form a first game piece part; the second front surface portion, the second back surface portion, and the second side surface portion form a second game piece part (Fig. 6); and the first and second game piece parts are configured to be connected to each other and form the game piece assembly (in closed configuration 26a), wherein the first game piece part includes a first opening defined by the first front surface, the first back surface, and the first side surface (Fig. 6), wherein the first and second game piece parts are connected by a pair of polarity magnets (Fig. 2B; column 4, lines 21-22; column 6, lines 15-21 – “incorporate the different features generally described above” – examiner considers the interfacing structures discussed with respect to the sphere shaped game piece to be applicable to the cube shaped game piece of Fig. 6), wherein the pair of polarity magnets includes a first magnet disposed on the first game piece part and a second magnet disposed on the second game piece part (Fig. 2B; column 4, lines 21-22), wherein the first magnet is disposed along a perimeter of the first opening Id., wherein: the second game piece part includes a second opening defined by the second front surface portion, the second back surface portion, and second first side surface portion (Fig. 6), the second magnet is disposed along a perimeter of the second opening (See Fig.’s 6 and 2B; column 4, lines 21-22), and the first and second openings are defined in the same shape and are configured to be connected to each other, wherein the first magnet and the second magnet have opposite polarities (Fig. 2B; column 4, lines 21-22).  
Regarding the claimed predetermined number of pips (claim 1) at least one of the first and second front surface portions includes a predetermined graphic image (claim 3), wherein the first front surface portion includes a first predetermined graphic image, and the second front surface portion includes a second predetermined graphic image (claim 15), such limitations are directed to printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims required a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. Unlike the fact situations in Miller and Gulack, the substrate (game piece surfaces) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. Moreover, the indicia are directed towards conveying an abstract game related meaning to a human reader independent of the supporting product. There is not a new and unobvious functional relationship therebetween. Instead, the indicia is akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a new and unobvious functional relationship with the substrate. As such, no patentable weight is given to the claimed printed matter. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Here, the cube piece is considered capable of being used as a game piece, and the interior object 16 can be a prize.  
With respect to claim 13, Vaca does not expressly teach wherein the side surface includes a machine-readable code. However, such limitations are directed to matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). The machine readable code is not considered to be functionally related to the game piece. The substrate (game piece surface) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. As such, no patentable weight is given to the machine-readable code. 

5.	Claims 1-4, 9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conconi (US Pat. No. 5,503,288). 
With respect to claims 1-4, 9 and 15, Conconi teaches a game piece assembly 1 comprising: a front surface formed in a first predetermined shape (rectangle – column 2, lines 9-22); a back surface formed in a second predetermined shape (rectangle); a side surface extending between the front and back surfaces, wherein the front surface, the back surface and the side surface define a hollow space that is configured to hold a prize (“small objects that normally constitute the surprise or game”) therein in a closed configuration (column 2, lines 46-52); wherein the first and second predetermined shapes are the same (i.e. rectangle), wherein: the front surface comprises a first front surface portion and a second front surface portion; the back surface comprises a first back surface portion and a second back surface portion; the side surface comprises a first side surface portion and a second side surface portion; the first front surface portion, the first back surface portion, and the first side surface portion form a first game piece part 3; the second front surface portion, the second back surface portion, and the second side surface portion form a second game piece part 2 (column 2, lines 9-22 – “rectangle” transverse cross section); and the first 3 and second 2 game piece parts are configured to be connected to each other and form the game piece assembly, wherein the first game piece part includes a first opening defined by the first front surface, the first back surface, and the first side surface (column 2) wherein the second game piece part 2 includes a protruding portion 4 configured to protrude into the first opening, the first opening is configured to receive the protruding portion 4, and when the protruding portion 4 is inserted into the first opening, the first opening and the protruding portion form an interference fit connection inhibiting separation of the first 3 and second game 2 piece parts (best seen in Fig.’s 2-3; column 2, lines 9-18). 
Regarding the claimed predetermined number of pips (claim 1) at least one of the first and second front surface portions includes a predetermined graphic image (claim 3), wherein the first front surface portion includes a first predetermined graphic image, and the second front surface portion includes a second predetermined graphic image (claim 15), such limitations are directed to printed matter. Applying the same legal analysis as above, no patentable weight is given to the claimed printed matter in view of MPEP 2111.05.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Here, the piece 1 is considered capable of being used as a game piece, and the interior object 16 can be used as a prize.  
With respect to claim 13, Conconi does not expressly teach wherein the side surface includes a machine-readable code. However, such limitations are directed to matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). The machine readable code is not considered to be functionally related to the game piece. The substrate (game piece surface) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. As such, no patentable weight is given to the machine-readable code. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 3-4 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Estrada et al. (US Pub. No. 2016/0317910) in view of Conconi (US Pat. No. 5,503,288). 
	With respect to claims 3-4 and 15, Estrada teaches wherein: the front surface comprises a first front surface portion (i.e. left side of middle line – Fig. 15) and a second front surface portion (i.e. right side of middle line – Fig. 15); the back surface comprises a first back surface portion (i.e. left portion of bottom surface) and a second back surface portion (i.e. right portion of bottom surface) (Fig. 15); the side surface comprises a first side surface portion and a second side surface portion (Fig. 15).
	Estrada teaches wherein the domino game piece comprises first 200 and second game 202 pieces (“two halves”, a male half 202 and a female half 200), and the first 200 and second 202 game piece parts are configured to be connected to each other and form the game piece assembly (paragraph [0034]). Unlike the claimed invention, the first and second game pieces of Estrada et al. are divided along the longitudinal axis of the game piece. As such, Estrada fails to teach wherein the first front surface portion, the first back surface portion, and the first side surface portion form the first game piece part; the second front surface portion, the second back surface portion, and the second side surface portion form a second game piece part. However, Conconi, directed to the analogous art of games, teaches such features a game piece comprising a rectangular prism shaped first 3 and second 2 game pieces divided at a “median line of” its “vertical extension”, such that a first front surface portion, first back surface portion, and first side surface portion form the first game piece part; a second front surface portion, a second back surface portion, and a second side surface portion form the second game piece part, wherein the first game piece part includes a first opening defined by the first front surface, the first back surface, and the first side surface (column 2, lines 9-22 – “rectangle” transverse cross section). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to modify the domino of Estrada in the structure of the rectangular prism game piece of Conconi. The motivation to combine references is stated by Conconi at column 2 – prizes can be conveniently and repeatedly placed inside the game piece assembly via the reconnectable coupling between the first and second game pieces (See Conconi at column 2, lines 44-52). The proposed modification is considered to have a reasonable expectation of success. Conconi teaches wherein the game piece is the same shape as Estrada’s domino game piece. Moreover, the functionality of Estrada’s game piece is maintained. Specifically, the domino game piece is assembled by coupling first and second game pieces. The magnetic cavities can be easily molded with the new first and second pieces such that the magnetic affect is unchanged. 
Regarding the claimed at least one of the first and second front surface portions includes a predetermined graphic image (claim 3), wherein the first front surface portion includes a first predetermined graphic image, and the second front surface portion includes a second predetermined graphic image (claim 15), such limitations are directed to printed matter. Applying the same legal analysis as above, no patentable weight is given to the claimed printed matter in view of MPEP 2111.05. 
With respect to claim 9, Conconi, cited above for the coupling connection of the game piece, further teaches the following: wherein the second game piece part 2 includes a protruding portion 4 configured to protrude into the first opening, the first opening is configured to receive the protruding portion 4, and when the protruding portion 4 is inserted into the first opening, the first opening and the protruding portion form an interference fit connection inhibiting separation of the first 3 and second game 2 piece parts (best seen in Fig.’s 2-3; column 2, lines 9-18). The motivation to combine is the same as stated above. 

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conconi (US Pat. No. 5,503,288) in view of Ringle et al. (US Pub. No. 2020/0257135). 
With respect to claim 10, Conconi does not expressly teach wherein the protruding portion 4 comprises a magnetic material as claimed. However, Ringle et al. teaches the following features to be known in the art: a protrusion 814 comprising a magnetic material and a first piece part 808 includes a first magnet 807 disposed on an inner surface (Fig. 8) to receive the magnetic protrusion 814 (paragraph [0053]; Fig. 8). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the magnetic coupling teachings of Ringle et al. to the game piece assembly of Conconi. The motivation to combine is to facilitate improved releasable connection between the two parts of the assembly. The proposed modification is considered to have a reasonable expectation of success. Conconi expressly teaches wherein the materials of the container can be as desired (column 3, lines 1-4). Moreover, the functionality and intended purpose is not compromised by the combination. Admittedly, Ringle et al. is not analogous art. However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the magnetic coupling is considered reasonably pertinent to the problem with which applicant is concerned. The magnetic coupling provides additional connection strength to avoid unwanted disconnection between the coupled parts. 

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Conconi (US Pat. No. 5,503,288) in view Reilly (US Pat. No. 4,960,343).  
With respect to claim 11, Conconi teaches wherein a second game piece part includes a second opening defined by the second front surface portion, the second back surface portion, and second side surface portion, but does not expressly teach an intermediate connector as claimed. However, Reilly, directed to hollow rectangular tube connectors, teaches the following to be known in the art: an intermediate connector 2 including a first protruding portion 6 and a second protruding portion 6 configured to provide a connecting interference fit connection with linear rectangular tubular members 8 (Fig. 1; “good press fit” – column 4, lines 41-44; “two spigots” – column 4, lines 49-51). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute the mating connection between the container pieces of Conconi with the intermediate connector structure of Reilly. The motivation to combine is facilitate secure releasable connection between the first and second game pieces. Such modification is considered to have a reasonable expectation of success. The functionality of Conconi is not frustrated as the assembly will maintain two halves is releasable connection and configured to hold small objects therein. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Here, The combination of Conconi and Reilly is therefore considered to teach the following: wherein the first opening is configured to receive the first protruding portion and the second opening is configured to receive the second protruding portion, and when the first protruding portion is inserted into the first opening and the second protruding portion is inserted into the second opening, the first game piece part, the intermediate connector, and the second game piece part form an interference fit connection.  

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Conconi (US Pat. No. 5,503,288) in view Reilly (US Pat. No. 4,960,343) and further in view of Ringle et al. (US Pub. No. 2020/0257135). 
With respect to claim 12, Conconi as modified by Reilly do not teach wherein the protruding portions comprise a magnetic material, or wherein inner surfaces of the game pieces includes magnets disposed thereon. However, Ringle et al. is again cited for its teaching of magnetic protrusions being in magnetic connection with a magnet disposed on an inner surface of a connecting body - protrusion 814 comprising a magnetic material and a first piece part 808 includes a first magnet 807 disposed on an inner surface (Fig. 8) to receive the magnetic protrusion 814 (paragraph [0053]; Fig. 8). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a magnetic material for the protrusions of Reilly, and also incorporate a magnet on the inner surfaces of the game pieces of Conconi.  The motivation to combine is to facilitate improved releasable connection between the two parts of the assembly. The proposed modification is considered to have a reasonable expectation of success. The functionality and intended purposes of Conconi and Reilly are not compromised by the combination. Admittedly, Ringle et al. is not analogous art. However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the magnetic coupling is considered reasonably pertinent to the problem with which applicant is concerned. The magnetic coupling provides additional connection strength to avoid unwanted disconnection between the coupled parts. Here, the combined teachings of references are considered to teach wherein the first and second protruding portions of the intermediate connector (Reilly) comprise a magnetic material (Ringle et al.), the first game piece part includes a first magnet disposed on an inner surface of the first game piece part (Conconi modified by Ringle et al.), the second game piece part includes a second magnet disposed an inner surface of the second game piece part (Conconi modified by Ringle et al.), and the first game piece part, the second game piece part, and the intermediate connector are releasably connected and the connection is maintained by a magnetic attractive force.  See MPEP 2114, In re Schreiber. 

11.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Estrada et al. (US Pub. No. 2016/0317910), or, in the alternative, under 35 U.S.C. 103 as obvious in view of Klemm (US Pub. No. 2020/0261785).
With respect to claim 13, Estrada et al. does not expressly teach wherein the side surface includes a machine-readable code. However, such limitations are directed to matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). The machine readable code is not considered to be functionally related to the game piece. The substrate (game piece surface) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. As such, no patentable weight is given to the machine-readable code. 
In the alternative, examiner cites to Klemm, directed to the analogous art of game pieces. Klemm teaches such features as incorporating machine readable code onto a surface of the game piece is known in the art – “readable optical data 12” (Fig. 1; paragraphs [0015] – [0016]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add a readable code to the game piece of Estrada. The motivation to combine is to allow users to scan with a smartphone to access relevant website content – See paragraphs [0015], [0018]. The proposed modification is considered to have a reasonable expectation as it can be conveniently applied via known printing techniques. Regarding the location of the code, Klemm teaches wherein it can be applied at “any ... surface” of the game piece (paragraph [0015]). One ordinary skill in the art would have found it obvious to apply it to a side surface to ensure that the game indicia/pips are not obstructed. 

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Estrada et al. (US Pub. No. 2016/0317910), or in the alternative, in view of Tellez et al (US Des. Pat. No. D739,895).
With respect to claim 14, Estrada utilizes traditional domino shape and therefore does not expressly teach wherein the predetermined shape is a dog- bone shape. However, per In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04. In the instant case, the dog bone shape has not been set forth as critical. Rather it is directed to ornamentation, not functionality. As such, the dog bone shape of the predetermined shape is considered to be a matter of design choice. In the alternative, examiner cites to Tellez et al. for its teaching of dog bone shaped first predetermined shape (Fig. 9; Title). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize the dog bone shape for the domino to add entertainment effect to the domino set. This change in shape is considered to have a reasonable expectation of success. The magnetic attraction between pieces would not be frustrated and the intended purpose of Estrada is not hindered. 

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vaca (US Pat. No. 10,449,467).
With respect to claim 14, Vaca utilizes a cube shaped piece and therefore does not expressly teach wherein the predetermined shape is a dog- bone shape. However, per In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04. In the instant case, the dog bone shape has not been set forth as critical. Rather it is directed to ornamentation, not functionality. As such, the dog bone shape of the predetermined shape is considered to be a matter of design choice. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711